Citation Nr: 1449349	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to November 5, 2010, for the award of a 100 percent evaluation for hypertensive cardiovascular disease with coronary artery disease.


REPRESENTATION

Veteran represented by:	Donald A. Donati, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  A June 1994 rating decision awarded service connection and a 30 percent initial evaluation for hypertensive cardiovascular disease, now characterized as for hypertensive cardiovascular disease with coronary artery disease, effective February 6, 1985.  No appeal was taken from that determination, and no new and material evidence was submitted within the appeal period.

2.  A March 2000 rating decision assigned a 60 percent evaluation for hypertensive cardiovascular disease, now characterized as for hypertensive cardiovascular disease with coronary artery disease, effective November 25, 1998, which was continued in a March 2003 rating decision; the Veteran did not appeal the March 2000 or March 2003 rating decision in a timely manner, and no new and material evidence was submitted within the appeal period of either rating decision.

2.  Following the March 2003 rating decision until November 5, 2010, when the Veteran filed a claim for an a heart disability due to Agent Orange exposure, which was construed as a claim for an increased rating for hypertensive cardiovascular disease, there was no pending claim or informal claim received by VA from the Veteran pertaining to a cardiac disability. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision which assigned a 30 percent initial evaluation, the March 2000 rating decision which assigned a 60 percent evaluation, and the March 2003 rating decision which continued a 60 percent evaluation, for hypertensive cardiovascular disease, now characterized as a hypertensive cardiovascular disease with coronary artery disease, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The criteria for an effective date earlier than November 5, 2010, for the award of a 100 percent evaluation for hypertensive cardiovascular disease with coronary artery disease, have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The Board finds that all notification action needed to make a decision has been accomplished as to the issue on appeal.  Through a November 2010 pre-adjudication notice letter, the RO notified the Veteran of the information and evidence needed to substantiate the Veteran's claim for an increased evaluation.  The Veteran was told that the evidence must show that his service-connected hypertensive cardiovascular disease increased in severity.  The letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates and satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the November 2010 notice letter notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA treatment records.  The Veteran was provided a November 2010 VA heart examination and the resulting report contained sufficient evidence by which to evaluate the Veteran's cardiac disability in context of the rating criteria and led to the 100 percent rating, the effective date of which is now on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, as the issue is entitlement to an earlier effective date, the outcome of the appeal turns on a determination as to the date that a claim for an increase was filed.  The outcome also turns on when the level of disability was factually ascertainable based on evidence that has already been associated with the claims file.  There is no need for additional medical examination and or opinion for this issue.  There is no suggestion that additional evidence, relevant to this issue, exists and can be procured.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to an effective date prior to November 5, 2010, for the award of a 100 percent evaluation for hypertensive cardiovascular disease with coronary artery disease.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with this claim.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran is service connected for hypertensive cardiovascular disease with coronary artery disease.  In a rating decision dated in June 1994, the RO granted service connection for hypertensive cardiovascular disease effective February 6, 1985 and awarded a 30 percent evaluation.  Subsequently, a March 2000 rating decision assigned a 60 percent evaluation for hypertensive cardiovascular disease, effective November 25, 1998.  A March 2003 rating decision continued the 60 percent evaluation for hypertensive cardiovascular disease.  The Veteran was notified of each rating decision and did not appeal any of the rating decisions in a timely manner, and no new and material evidence was submitted within the appeal period of any of the rating decisions.  During the appeal period for the March 2003 rating decision, additional claims were associated with the claims file, such as claims for service connection for diabetes, toes and feet.  No evidence pertaining to a cardiac disability was associated with the claims file during the appeal period.  Thus the June 1994, March 2000 and March 2003 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

On November 5, 2010, the Veteran filed a claim for a heart disability due to Agent Orange exposure, which was construed as a claim for an increased rating for hypertensive cardiovascular disease.  In an April 2011 rating decision, the RO recharacterized the disability as hypertensive cardiovascular disease with coronary artery disease and increased the evaluation of the disability to 100 percent, effective November 5, 2010, the date that VA received the Veteran's claim.  The April 2011 rating decision forms the basis of the current appeal.  

Generally, the effective date for an award of benefits based upon an increased evaluation for a service connected disability is the date on which a claim is received, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  The effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date, otherwise, date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The Board must look to all communications in the file that may be interpreted as applications for claims, formal and informal, for benefits and then to all other evidence of record to determine the earliest date as of which, disability is ascertainable.  38 U.S.C.A. § 5110(b) (2) (West 2002), see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2014); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A report of examination or hospitalization will be accepted as an informal claim for increase, if the report relates to a disability for which service connection has been established.  See 38 C.F.R. § 3.157(b)

After the rating decision in March 2003, there was no communication, receipt of medical evidence, or action from the Veteran indicating an intent to seek a higher rating for his hypertensive cardiovascular disease, which, even when liberally interpreted, can be construed as a claim, formal or informal, for seeking a higher rating for the hypertensive cardiovascular disease until the Veteran filed a claim for heart disability received by VA in November 2010.  38 C.F.R. §§ 3.155, 3.160(c) (2014).  Therefore under 38 C.F.R. § 3.400(o)(1), the critical date in assigning the effective date is the date of receipt of the current claim, that is, November 5, 2010.

Thus, due to finality, including the provisions of 38 C.F.R. § 3.160, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, or 3.157, for an increased rating for hypertensive cardiovascular disease before November 5, 2010, and there is no factual or legal basis to assign an effective date before November 5, 2010, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
In his June 2011 notice of disagreement the Veteran stated that his effective date should be February 6, 1985 as such was the original date of his claim.  He also indicated the effective date should be November 25, 1998, which is the effective date of his 60 percent evaluation for hypertensive cardiovascular disease.   However, as stated above, the Veteran has been service connected for hypertensive cardiovascular disease since February 6, 1985 and assigned a 60 percent evaluation since November 25, 1998.  The manifestations of the Veteran's cardiac disability have been compensated by the evaluations assigned for hypertensive cardiovascular disease since the date of the grant of service connection.  Significantly, the evaluation of the same disability under various diagnoses is to be avoided, and providing multiple evaluations for the same disability is considered prohibited pyramiding.  38 C.F.R. § 4.14 (2014).  As such, 38 C.F.R. § 4.14 prohibits VA from granting a separate evaluation for the same manifestations of the Veteran's cardiac disability.  Thus, while the Veteran may have attempted to claim a new service connection claim for a heart disability in November 2010, the RO correctly determined that such was already granted for a cardiac disability, namely hypertensive cardiovascular disease, for which an evaluation was already in effect and a separate evaluation, identified as coronary artery disease, was not warranted due to the anti-pyramiding provision.  

As noted above, in November 2010, the Veteran claimed a heart condition due to Agent Orange exposure.  The Board notes that there are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  In October 13, 2009, the Secretary of Veterans Affairs announced his decision to establish an additional presumption of service connection based upon exposure to toxic herbicides within the Republic of Vietnam for ischemic heart disease.  Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of presumptive diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53203 (August 31, 2010).  If compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, in this case, August 31, 2010.  Here, the Veteran was granted service connection for hypertensive cardiovascular disease with an effective date of February 6, 1985, well before August 31, 2010.

An exception to the regulations regarding effective dates for disability compensation involves those veterans who qualify as eligible under 38 C.F.R. § 3.816.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a covered herbicide disease such as coronary artery disease.  See 38 C.F.R. § 3.816(b) (2014).  The regulation applies to a claim for compensation that was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, or the claim was previously denied between September 25, 1985, and May 3, 1989.  However, these provisions are inapplicable as the Veteran has been service connected for a cardiac disability since February 1985, the date of his initial claim.  Thus, the claim is not controlled by 38 C.F.R. § 3.816 and the Nehmer provisions.

As stated above, the Veteran did not appeal the June 1994, March 2000 or March 2003 rating decision as to the evaluation for hypertensive cardiovascular disease, nor was new and material evidence received within the appeal period.  By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a) (2014).  As the Veteran has not yet filed a claim asserting clear and unmistakable error in any prior rating decision for hypertensive cardiovascular disease, those rating decisions are final.

In sum, as the June 1994, March 2000 and March 2003 rating decisions are final, and the date the most recent claim for an increased rating for hypertensive cardiovascular disease was received was November 5, 2010, an effective date earlier than on November 5, 2010 for the grant of a 100 percent rating for hypertensive cardiovascular disease, now characterized as a hypertensive cardiovascular disease with coronary artery disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to November 5, 2010, for the award of a 100 percent evaluation for hypertensive cardiovascular disease with coronary artery disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


